In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00392-CV

____________________


IN RE ERIC ANTHONY DUMATRAIT




Original Proceeding



MEMORANDUM OPINION
 Eric Anthony Dumatrait filed a petition for writ of mandamus.  The original petition
filed by Dumatrait contained information normally found in a notice of appeal but completely
lacked argument and authority and failed to identify any issues for mandamus review. 
Compare Tex. R. App. P. 52.3 (contents of petition for writ of mandamus), with Tex. R. App.
P. 25.1(d) (contents of notice of appeal).  We notified Dumatrait of the defects in his petition,
instructed Dumatrait to clarify whether the document he filed was a notice of appeal or an
original petition for writ of mandamus, and provided an opportunity for Dumatrait to amend
his petition.
	Dumatrait filed an amended petition for writ of mandamus.  In the amended petition,
Dumatrait mentions temporary orders in a proceeding to modify a suit affecting a parent-child relationship, but he again fails to assert any grounds for issuing a writ of mandamus. 
See Tex. R. App. P. 52.3.  Relator has not identified any issue on which he could obtain
relief.  Tex. R. App. P. 52.3(f).  Relator presents no supporting argument or authority.  Tex.
R. App. P. 52.3(h).  An appellate court must deny mandamus relief if the relator's petition
fails to comply with the requirements of Rule 52.3 in such a manner that the appellate court
is precluded from conducting a meaningful review of the trial court's order.  See In re
Layton, No. 07-07-0490-CV, 2007 WL 4531939, *1 (Tex. App.-Amarillo Dec. 19, 2007,
orig. proceeding).  After having been provided with an opportunity to file a proper
mandamus petition, Dumatrait has not demonstrated his entitlement to mandamus relief.  
Accordingly, we deny the petition for writ of mandamus.  
	PETITION DENIED.
									PER CURIAM
Opinion Delivered October 29, 2009
Before Gaultney, Kreger, and Horton, JJ.